In the
 United States Court of Appeals
               For the Seventh Circuit
                         ____________

No. 05-2644
WILLIAM E. HAWKINS,
                                             Petitioner-Appellant,
                                v.

UNITED STATES OF AMERICA,
                                             Respondent-Appellee.
                         ____________
          Appeal from the United States District Court
             for the Southern District of Illinois.
            No. 05 C 248—William D. Stiehl, Judge.
                         ____________


No. 05-2795
WILLIAM E. HAWKINS,
                                                          Applicant,
                                v.


UNITED STATES OF AMERICA,
                                                         Respondent.
                         ____________
              Application for an Order Authorizing the
               District Court to Entertain a Second or
              Successive Motion for Collateral Review.
                         ____________
      SUBMITTED JUNE 20, 2005—DECIDED JULY 19, 2005
                         ____________
2                                     Nos. 05-2644 & 05-2795

    Before RIPPLE, ROVNER and WOOD, Circuit Judges.
   PER CURIAM. In 1992, a jury convicted William Hawkins
of conspiring to distribute illegal drugs, participating in a
continuing criminal enterprise (“CCE”), and conspiring to
violate the Travel Act. On appeal, the conspiracy conviction
was vacated, United States v. Hawkins, No. 97-1346, 1998
WL 104627 (7th Cir. Mar. 5, 1998) (unpublished order), and
Mr. Hawkins was ultimately sentenced to 383-months’
imprisonment. This court then affirmed. United States v.
Hawkins, No. 98-3504, 1999 WL 402414 (7th Cir. June 11,
1999) (unpublished order). During his first collateral
proceedings, Mr. Hawkins attacked the CCE conviction
under Richardson v. United States, 526 U.S. 813 (1999). The
district court ultimately granted relief, albeit somewhat
illusory relief: it vacated the CCE conviction, reinstated the
conspiracy conviction, and resentenced Mr. Hawkins to 383
                     1
months in prison.
  Mr. Hawkins then filed the action at issue here: a second
motion under 28 U.S.C. § 2255, in which he argued that the
trial court violated his due process rights when it refused
his request for a continuance, he was denied the right to ap-
peal after his conspiracy conviction was reinstated, and his
sentence for the conspiracy violates Apprendi v. New Jersey,
530 U.S. 466 (2000). The district court held that
Mr. Hawkins’ motion was an unauthorized successive col-
lateral attack over which it lacked jurisdiction absent appel-
late approval.
  Mr. Hawkins appeals the district court’s jurisdictional
dismissal of his second § 2255 motion. No. 05-2644.
Mr. Hawkins also filed an application pursuant to


1
  Mr. Hawkins’ litigation history is a Gordian knot; we discuss
only that which is relevant to the current proceedings.
Nos. 05-2644 & 05-2795                                       3

§ 2244(b)(3), seeking authorization to file the § 2255 motion
that is the subject of appeal number 05-2644. No. 05-2795.
The issue in both cases is whether Mr. Hawkins’ claims are
subject to the pre-approval mechanism of § 2255 ¶8 for
successive collateral attacks.
  Walker v. Roth, 133 F.3d 454, 455 (7th Cir. 1997), holds that
“a second habeas [corpus] petition attacking for the first
time the constitutionality of a newly imposed sentence is not
a second or successive petition within the meaning of
§ 2244.” Mr. Hawkins’ conspiracy conviction was vacated
on direct review; it therefore was not the subject of his prior
collateral attack. Further, it does not appear that, since the
conspiracy conviction was reinstated, Mr. Hawkins has filed
a collateral attack. Thus, the proposed attacks on the
conspiracy conviction and sentence—namely that his right
to appeal was violated and that the sentence violates
Apprendi—are not subject to § 2244(b)(3). See also Dahler v.
United States, 259 F.3d 763, 764 (7th Cir. 2001) (“Dahler
received the same term of imprisonment, but it is clear in
principle—and required by our holding in Walker—that he
has one chance to wage a collateral attack (without needing
appellate approval) challenging any constitutional errors
made in that resentencing proceeding.”). We note that,
because Mr. Hawkins’ conspiracy conviction was initially
vacated on direct appeal, he could not have pursued claims
against his sentence for that offense during his first collat-
eral proceedings.
  On the other hand, Mr. Hawkins’ proposed due process
claim attacks a trial decision made more than thirteen years
ago and that certainly was available during his prior pro-
ceedings. Moreover, he does not advance any new evidence
or new constitutional rules in support of the proposed claim
and, thus, does not satisfy the criteria for authorization.
4                                   Nos. 05-2644 & 05-2795

   Accordingly, in case number 05-2644, we affirm the dis-
trict court judgment as to Mr. Hawkins’ due process claim;
we vacate the district court judgment as to Mr. Hawkins’
attack on the reinstated conspiracy conviction and sentence
and remand the case for further proceedings. Additionally,
in case number 05-2795, we deny as unnecessary
Mr. Hawkins’s application with respect to his proposed
claims against the reinstated conspiracy conviction and
sentence; we deny authorization of Mr. Hawkins’ proposed
due process claim.

A true Copy:
       Teste:

                         _____________________________
                          Clerk of the United States Court of
                            Appeals for the Seventh Circuit




                   USCA-02-C-0072—7-19-05